DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.

Response to Amendment
Arguments/Remarks (3/4/2021) amended claims 1 and 10.     
Examiner acknowledges applicant summary of interview (held 2/4/2021).
Claims 1, 3, 4, 6, 8-10, 12, 13, 15, 17 and 18 are currently pending in this action. 

Response to Arguments
Applicant’s arguments (pgs 10, 11) with respect to rejection of claims under 35 USC 101 have been fully considered.
   Regarding applicant assertion that the claims do not recite an abstract idea (pgs 10-12), the Examiner respectfully disagrees.   Further detailed below, the limitations of the 
  Applicant further argues the claims recite elements which integrate a practical application (pgs 12-15).  As these arguments are directed mainly to the limitations regarding determining availability, they are rendered moot owing to the interpretation of the claims as expressed above, and detailed below, regarding these determinations as mental processes, an abstract concept within the overarching concept of processing a transaction from request to settlement.   
    Regarding several other arguments by applicant (pgs 13-14), the Examiner notes that, broadly speaking, a specific improvement can provide a practical application even when there is a business benefit.  The import of the claims recites that in performance of a business process - the actual processing of a transaction from request to settlement – in getting messages from a first point to an end point, it is determined that one route is not available and a different route is used thus bypassing the first route.  
   Regarding applicant reference to claim 3 resulting in improved network monitoring, examiner respectfully disagrees. Claim 3 merely recites rules to follow, that incorporate mathematical manipulations, to make a determination about availability, which is of itself an abstract concept as noted above, with no resultant improvement to a technology or technical field.   
   The Examiner directs applicant to detailed analysis under 35 USC 101 below, addressing all claim limitations, as appropriate
      Accordingly, the claims remain rejected under 35 USC 101.            

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 8-10, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
   Examiner has identified claim 1 as the claim that describes the claimed invention presented in independent claims 1 and 10.

    The claim 1 recites a method comprising performing, by a merchant processor gateway:  
   receiving, from one or more merchant computer systems, first authorization requests corresponding to a first set of transactions;
   sending, via a first communication channel between the merchant processor gateway and an acquirer processor server, the first authorization requests to the acquirer processor server that forwards the first authorization requests to a payment network; 
   determining an availability of the acquirer processor server; 
   after determining the availability of the acquirer processor server:
        receiving, from the acquirer processor server, authorization responses; 
  after determining an unavailability of the acquirer processor server:
       receiving, from the one or more merchant computer systems, second authorization requests corresponding to a second set of transactions;
       based on determining the unavailability of the acquirer processor server, sending, via a second communication channel between the merchant processor gateway and the payment network that does not include the acquirer processor server, the second authorization requests to the payment network, thus bypassing the acquirer processor server;
       receiving, from the payment network, second authorization responses; 
       receiving, from the one or more merchant computer systems, capture requests corresponding to the second set of transactions; and
       sending the capture requests to the acquirer processor server or a backup acquirer processor server as part of a settlement process. 

Step 2A Prong 1
    Under a broadest reasonable interpretation, these limitations (with the exception of italicized limitations) describe the abstract idea of processing a transaction from request to settlement, said processing incorporating managing (sending and receiving) requests and responses to complete said transaction. This corresponds to Certain Methods of Organizing Human Activity (commercial interaction).  Further, the limitations – regarding determining availability or unavailability of an acquirer processor – given a broadest reasonable interpretation, are recited at a high level of generality and, of themselves, correspond to the abstract category of mental processes that includes concepts performed in the human mind including observation, evaluation, judgment, opinion.  The determining being performed here is merely an evaluation which can be performed in the human mind.  The limitations of claim 1 recite the abstract ideas as discussed above and do not provide a basis for patent eligibility. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (here, certain methods of organizing human activity) to another abstract idea (mental processes) does not render the claim non-abstract.”).  Accordingly, as an ordered combination, the claim recites an abstract idea -  processing a transaction from request to settlement .  The computing systems - a processor gateway, computer systems, acquirer processor servers, payment network - do not necessarily restrict the claim from reciting an abstract idea. Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: Yes)
   This judicial exception is not integrated into a practical application because the additional elements - a processor gateway, computer systems, acquirer processor servers, payment network – perform the abstract idea (inclusive of receiving and sending of the data (authorization requests and responses, capture requests)).  The computing components are recited at a high-level of generality (e.g., see specification, paragraphs 20-26, figs 1, 3, 4) such that they amount no more than mere instructions to apply the exception (abstract idea) using generic computer components.  Also recited are communication channels in their ordinary capacity over which these computing components send and receive information in support of performance of the abstract idea.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO).
   
Step 2B
    The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level of generality resulting in no more than simply applying the abstract idea using these generic computer components. These additional elements when considered separately and as an ordered combination do not amount to significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.  Thus, the claim 1 is not patent eligible.
(Step 2B: NO).
       For the reasons stated above, claim 1 is not patent eligible. 

   Claim 10 is directed to a merchant processor gateway comprising a processor and non-transitory computer readable medium, a computing system, which is one of the statutory categories of invention.   As limitations are similar to claim 1, similar arguments are extended to independent claim 10 as for claim 1, and hence the claim is rejected on similar grounds.

   Dependent claims 3, 4, 6, 8, 9 and claims 12, 13, 15, 17 and 18 further describe the abstract idea - processing a transaction from request to settlement -  in claims 1 and 10, from which they depend, respectively. Thus the claims correspond to certain methods of organizing human activity (inclusive of the mental process in the determining availability/unavailability limitations) and hence are abstract for the reasons presented above.  Dependent claims 3, 4, 12 and 13 further describe the abstract idea by providing more detail of how to determine availability/unavailability of an acquirer processor. Dependent claims 6 and 15 further describe the abstract idea by further reciting the transaction processing (capture requests). Dependent claims 8, 9, 17 and 18  add processing steps into the abstract idea and recite more transaction processing steps - clms 8, 17 (receiving an indication), clms 9, 18 (gathering and sending transaction information). In claims 8 and 17, the recitation of an additional element - third communication channel - is similar to the recitations of communication channels in claim 1 above, to which similar arguments are applicable. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  
    Thus, the claims 1, 3, 4, 6, 8-10, 12, 13, 15, 17 and 18 are not patent-eligible under 35 USC 101.    
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conway (U.S. 2012/0072347) in view of Kumnick et al. (U.S. 2012/0221468).              
   Re claim 1:  Conway shows a method comprising performing, by a merchant processor gateway (interpreted by functioning as aggregator, fig 3, para 13):
    receiving, from one or more merchant computer systems, first authorization requests corresponding to a first set of transactions 
(paras 53, 55, 59, fig 3(302)in conjunction with para 91 that indicates multiple merchants (hence authorization requests));
    sending, via a first communication channel between the merchant processor gateway and an acquirer processor server, the first authorization requests to the acquirer processor server that forwards the first authorization requests to a payment network 
(paras 53- 55, fig 3(302), fig 2 network from aggregator to acquirer to issuer);  
     determining an availability of the acquirer processor server (para 68, e.g., active/inactive flag based on information received from acquirer servers); 
     after determining the availability of the acquirer processor server: 
         receiving, from the acquirer processor server, authorization responses
 (paras 81, 82, 83, fig 8 (808), showing a continued process upon determining availability of server).
       The following limitations occur after determining unavailability of the acquirer processor server: receiving, from the one or more merchant computer systems, second authorization requests corresponding to a second set of transactions and based on determining the unavailability of the acquirer processor server, sending, via a second communication channel between the merchant processor gateway and the payment network that does not include the acquirer processor server, the second authorization requests to the payment network, thus bypassing the acquirer processor server.
  Conway, from above shows details of processing after determining availability of an acquirer processor and also indicates determining unavailability of an acquirer processor (paras 55, 68) and shows using a different communication channel.    
   Conway does not expressly show details of processing when an acquirer (for any reason) is not involved.  Kumnick shows (in fig 3, and paras 73-75, showing a typical transaction processing and alternative manner of processing that is a direct communication between a merchant gateway and payment processing) a processing scheme where instead of using an acquirer computer, a direct method, not using the acquirer processor, is presented showing a different pathway bypassing the recited first acquirer, which is a different communication channel. 
   Kumnick further shows:
          receiving, from the one or more merchant computer systems, second authorization requests corresponding to a second set of transactions
(paras 134, fig 9(910, 915));
          sending, via a second communication channel, the second authorization requests to the payment network, thus bypassing the acquirer processor server (paras 134, 136 (first sentence), 138-139, fig 9(910, 915));
         receiving, from the payment network, second authorization responses (paras 140, 142, showing response sent to sender of authorization request); 
      receiving, from the one or more merchant computer systems, capture requests corresponding to the second set of transactions
(para 288 At step 1008, the merchant computer 108 submits a capture request (Bill) to the capture file processing module 112(C) in the payment processing network 112.); and
         sending the capture requests to the acquirer processor server or a backup acquirer processor server as part of a settlement process
(para 288,  the file transformation module 112(F) transforms the XML capture file into an ISO format and transmits the capture file to the appropriate acquirer computer 110(A) or 110(B))..
    Conway shows bypassing an acquirer through a different acquirer. Kumnick shows bypassing an acquirer directly accessing a payment processing network.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated in to the process of Conway, the process of Kumnick, in order to avoid potential issues with other acquirers that may occur similar to the reason a first one is initially being bypassed.    
    Re claim 6:  Conway in view of Kumnick shows the method of claim 1.
Kumnick further shows wherein sending the capture requests as part of a settlement process involves: sending the capture requests to the acquirer processor server over the first communication channel as part of a settlement process as a forced capture
(para 288 At step 1008, the merchant computer 108 submits a capture request (Bill) to the capture file processing module 112(C) in the payment processing network 112…  the file transformation module 112(F) transforms the XML capture file into an ISO format and transmits the capture file to the appropriate acquirer computer 110(A) or 110(B)).

   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated in to the process of Conway and Kumnick that show a transaction process, the process of Kumnick that provides further detail of the culmination of the process in order for a merchant to be paid.
   Re claim 8:  Conway in view of Kumnick shows the method of claim 1.
   Conway further shows:
   receiving an indication from the acquirer processor server over the first communication channel or a third communication channel indicating that the acquirer processor server is available to receive capture requests for a third set of authorization request messages (paras 68, 70, fig 7,  indicating an acquirer is available again for processing, having been unavailable (inactive), where processing continues at the point when availability is shown).
   The limitations of claims 10, 15 and 17 closely parallel the limitations of claims 1, 6 and 8 and are therefore rejected under a similar rationale. 
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Conway in view of Kumnick and further in view of Bundy (U.S. 7,127,422) and further in view of Shupp et al. (U.S. 2014/0197950).              
   Re claim 3:  Conway in view of Kumnick shows the method of claim 1.
   Conway and Kumnick do not expressly show wherein determining the availability of the acquirer processor server involves: 
       determining a number of first authorization requests received by the acquirer processor server over the first communication channel.  
   Regarding this limitation: under a broadest reasonable interpretation, the language involves communication between computer processors, – e.g., in determining how many messages are received by a second computer, a first computer sends messages to the second computer and in some manner is able to determine a number that were actually received. 
   Bundy recites a similar concept where the counting is directed to communicated messages between computers and is utilized to identify problems with particular communication paths (e.g., c1:29-36). Bundy shows determining a number of messages received by a processor over a first communication channel (e.g., c5:65 – c6:10,    showing counting a number of responses received to a message). 
    Conway, from claim 1, indicates determining availability and unavailability of access to a server.  Bundy discusses identifying problems with particular communication paths.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Conway and Kumnick by the cited parts of Bundy where counting responses is a part of determining if network problems exist, in order to make a determination of network availability to ensure communications are properly, efficiently and timely processed.    
   Conway, Kumnick and Bundy do not expressly show the remaining limitations.  Regarding the remaining limitations:   
    calculating a ratio of the number of first authorization requests received by the acquirer processor server to the number of first authorization requests,
    when the ratio of the number of first authorization requests received by the acquirer processor server to the number of first authorization requests is less than a predetermined threshold value, determining the acquirer processor server to be unavailable; and
   when the ratio of the number of first authorization requests received by the acquirer processor server to the number of first authorization requests is greater than a predetermined threshold value, determining the acquirer processor server to be available:
Shupp is generally directed to detecting outages between two or more communicating systems (para 2).  Shupp shows detection of issues with a message flow between data systems. At a first time, determining a number of first request messages transmitted uring a period of time, determining a number of responses, calculating a ratio of response messages to the number of request messages, comparing that number to a threshold where a ratio of responses to messages sent lower than a threshold indicates a potential outage or other issue in message transmission, while higher than a threshold indicates a healthy message flow (paras 15, 16, 54, 67).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Conway, Kumnick and Bundy by the cited parts of Shupp where counting and analyzing messages sent and responses received is a part of determining if network problems exist, in order to make a determination of network availability to ensure communications are properly, efficiently and timely processed.    
   Re claim 4:  Conway in view of Kumnick and further in view of Bundy and further in view of Shupp shows the method of claim 3.
   The combination does not expressly show the limitations recited below.  Regarding the remaining claim limitations below, under a broadest reasonable interpretation, the language involves communication between computer processors, – e.g., in determining how many messages are received by a second computer, a first computer sends messages to the second computer; and waits for a period of time and counts for a duration of the period of time how many responses are received from the second computer.   The messages may be compared to authorization requests and responses or handshake messages and responses to handshake message. 
   Bundy recites a similar concept where the counting is directed to communicated messages between computers and is utilized to identify problems with particular communication paths (e.g., c1:29-36). 
   Regarding the limitations:
wherein determining the number of first authorization requests received by the acquirer processor server includes:
    for each first authorization request of the first authorization requests: for a predetermined number of attempts:
   sending a handshake message or the first authorization request to the acquirer processor server over the first communication channel;  
    waiting, for a response to the handshake message or the first authorization request from the acquirer processor server over the first communication channel and over a predetermined time period; and
    counting, for a duration of the predetermined time period, a count of responses to the handshake message or first authorization request from the acquirer processor server,
wherein the number of first authorization requests received by the acquirer processor server is equal to the count:
Bundy shows determining a number of messages received by a processor over a first communication channel (e.g., c5:65 – c6:10, showing counting a number of messages (attempts) sent during a time period and  a number of responses received to the messages in that time period message). 
   The limitations of claims 12, 13 closely parallel the limitations of claims 3, 4 and are therefore rejected under a similar rationale. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Conway in view of Kumnick and further in view of Paulsen et al. (U.S. 2010/0106611).  
   Re claim 9: Conway in view of Kumnick shows the method of claim 1.  Kumnick, from claim 1, further shows sending capture requests to acquirer (para 288,  the file transformation module 112(F) transforms the XML capture file into an ISO format and transmits the capture file to the appropriate acquirer computer 110(A) or 110(B)).
   Conway and Kumnick do not expressly show but Paulsen shows:
   extracting transaction information from the authorization responses and storing the transaction information in a database 
(paras 149, shows entity between acquirer and merchant generating settlement request for merchant and settlement request contains data that has been stored about transactions that it has handled); and  
    sending the transaction information to the acquirer processor server during the settlement process
(paras 149, 150, sending settlement files (transaction information) in batch to acquiring bank during settlement process).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Conway and Kumnick that show a transaction process, the process of Paulsen that provides further detail of the culmination of the process in order for a merchant to be paid.
  The limitations of claim 18 closely parallel the limitations of claim 9 and are therefore rejected under a similar rationale. 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693